EXHIBIT 10.19






[logo3.jpg]

WEST PHARMACEUTICAL SERVICES, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN
FOR OUTSIDE DIRECTORS






















PLAN DOCUMENT




As Amended and Restated Effective as of January 1, 2008



K:\EDGAR\2009\10K\Exhibit 10.19 - Directors NQDC Plan Restatement.doc


 
1

--------------------------------------------------------------------------------

 

NON-QUALIFIED DEFERRED COMPENSATION PLAN
FOR OUTSIDE DIRECTORS


(As Amended and Restated Effective January 1, 2008)




 
The Board of Directors of West Pharmaceutical Services, Inc. (the “Company”)
hereby adopts the West Pharmaceutical Services, Inc. Non-Qualified Deferred
Compensation Plan for Outside Directors, as amended and restated (the “Plan”),
effective May 27, 1999, except as otherwise provided herein.  The Plan was
formerly known as The West Company, Incorporated Non-Qualified Deferred
Compensation Plan for Outside Directors.  The purpose of the Plan is to defer
the receipt of all or a portion of the Directors’ Fees payable to the Company’s
Eligible Directors.
 
The Plan also provides for the crediting, using a separate account, of stock
equivalents (the “Stock Equivalents”) that (i) are awarded to a Director under
the West Pharmaceutical Services, Inc. Stock-Equivalents Compensation Plan for
Non-Employee Directors (the “Stock-Equivalents Plan”), (ii) were credited to the
Director pursuant to the conversion of the Director’s benefit under the
Company’s Retirement Plan for Non-Employee Directors under the terms of the
Stock-Equivalents Plan, or (iii) were awarded as Stock Units under the Company’s
2004 Stock-Based Compensation Plan (the “2004 Stock Plan”) or any predecessor or
successor plan thereto designated by the Board.
 
Finally, the Plan provides for the crediting of Deferred Stock awarded under the
Company’s 2007 Omnibus Incentive Compensation Plan (the “2007 Omnibus Plan”) or
any predecessor or successor plan thereto designated by the Board.
 
___________________________________
 
1.  
Eligible Directors.  Duly elected members of the Board of Directors of the
Company (“Directors”) eligible to participate in this Plan shall be those
Directors who are not officers or employees of the Company or any of its
subsidiaries as defined in section 425 (f) of the Internal Revenue Code of 1986,
as amended.

 
2.  
Deferrable Compensation.  An Eligible Director may elect to defer all or any
part or none of the compensation payable to such Eligible Director by the
Company for services rendered as a director (“Directors’ Fees”).

 
3.  
Crediting of Stock Equivalents.  An Eligible Director shall also be credited
with any Stock Equivalents awarded or credited to the Director under the
Stock-Equivalents Plan and Stock Units credited under the 2004 Stock Plan, in
accordance with the terms and conditions contained therein.

 
4.  
Crediting of Deferred Stock.  An Eligible Director shall also be credited with
any Deferred Stock awarded to the Director under the 2007 Omnibus Plan, or any
successor plan thereto, in accordance with the terms and conditions contained
therein.

 
5.  
Election to Defer.

 
a)  
An Eligible Director who desires to defer payment of his or her Directors’ Fees
in any calendar year shall notify the Company’s Secretary in writing on or
before December 31 of the prior year, stating how much of his or her Directors’
Fees shall be deferred.  Except as provided in Sections 5(b) or 5(c), an
election so made shall be irrevocable and shall apply to payments made in each
calendar year thereafter until the Director shall, on or before December 31,
notify the Company’s Secretary in writing that a different election shall apply
to the following calendar years.  Any such election shall likewise continue in
effect until similarly changed.

 
2

--------------------------------------------------------------------------------


b)  
By notifying the Company in writing, an Eligible Director may cancel (but not
postpone) his or her deferral election, if either the Eligible Director
experiences an “unforeseeable emergency” within the meaning of Section 409A of
the Code.  Future elections to defer are subject to Section 5(a).

 
c)  
An Eligible Director may cancel (but not postpone) his or her deferral election,
if he or she experiences a Disability, provided that the Eligible Director
notifies the Company in writing by the later of the date that is 2½ months
following the date such Director incurred a Disability or the end of the
calendar year containing the year in which the Director incurred a
Disability.  For purposes of this Section 5(c), a “Disability” is any medically
determinable physical or mental impairment resulting in the service provider’s
inability to perform the duties of his or her position or any substantially
similar position, where such impairment can be expected to result in death or
can be expected to last for a continuous period of not less than six months.

 
6.  
Non-Deferred Compensation.  Any Directors’ Fees that are not deferred under this
Plan shall be paid in line with normal Company policy.

 
7.  
Deferred Compensation Accounts.

 
a)  
Credits. At the time that a Director makes an election to defer under Paragraph
5 above, the Director shall also indicate whether the amount he or she chooses
to defer shall be credited to an “A” Account or to a “B” Account, as described
below.  The Company shall then establish such an Account for that Director.  The
Company shall also establish a “C” Account for purposes of crediting Stock
Equivalents awarded or credited under the Stock-Equivalents Plan and Stock Units
awarded under the 2004 Stock Plan and a “D” Account for purposes of crediting
Deferred Stock awarded.

 
i)  
“A” Account.  If a Director elects an “A” Account, his or her account shall be
credited on the last business day of each calendar quarter with the amount of
his or her Directors’ Fees earned during that quarter but deferred pursuant to
Paragraph 5.

 
ii)  
“B” Account. If a Director elects a “B” Account, his or her account shall be
credited on the last business day of each calendar quarter with a number of
Stock Equivalents equal to that number (including fractions) obtained by
dividing the amount of his or her Directors’ Fees earned during that quarter but
deferred under Paragraph 5, by the Fair Market Value of the Company’s common
stock (the “Common Stock”) on the last business day of such calendar quarter.

 
3

--------------------------------------------------------------------------------


iii)  
“C” Account. A Director’s “C” Account shall be credited, from time to time, with
the Stock Equivalents, if any, that are awarded to the Director under the
Stock-Equivalents Plan and Stock Units, if any, that are awarded to the Director
under the 2004 Stock Plan.

 
iv)  
“D” Account.  A Director’s “D” Account shall be credited, from time to time,
with Deferred Stock, if any, that are awarded under the 2007 Omnibus Plan.

 
v)  
“Fair Market Value” (for all purposes of this Plan) shall mean the reported
closing asked price of the Common Stock on the date in question on the principal
national securities exchange on which it is then listed or admitted to
trading.  If no reported sale of Common Stock takes place on the date in
question on the principal exchange, then the reported closing asked price of the
Common Stock on such date on the principal exchange shall be determinative of
“Fair Market Value.”

 
vi)  
Grandfathering of Pre-2005 Amounts.  Each “A,” “B,” and “C” Account shall be
divided into separate book accounts to reflect (I) amounts earned and vested on
or before December 31, 2004 and the earnings credited thereon (“Grandfathered
Amounts”), and (II) amounts earned and vested on or after January 1, 2005 and
the earnings credited thereon (“Grandfathered Amounts”)

 
b)  
Earnings. In addition, the Company shall credit the indicated Account as
follows:

 
i)  
“A” Account.  As of January 1, April 1, July 1 and October 1 of each year, the
Company shall credit, as earnings to each “A” Account established on behalf of a
Director, an amount equal to a percentage of the balance in each such “A”
Account at the end of the preceding calendar quarter, determined without regard
to any additions made to such “A” Account as of the last business day of that
calendar quarter.  Such percentage shall be equal to one-fourth of the prime
rate of interest at the Company’s principal commercial bank in effect on the
last day of such quarter.

 
ii)  
“B” Account. As of January 1, April 1, July 1 and October 1 of each year, the
Company shall credit as earnings to each “B” Account, an additional number of
Stock Equivalents.  Effective January 1, 2009, the number of additional Stock
Equivalents to be credited shall be determined by dividing the dividends paid
during the preceding calendar quarter with respect to the number of shares of
Common Stock equal to the Stock Equivalents in the “B” Account on the relevant
dividend record dates, by the Fair Market Value of the on the such dividend
record date.

 
iii)  
“C” Account. As of January 1, April 1, July 1 and October 1 of each year, the
Company shall credit as earnings to each “C” Account an additional number of
Stock Equivalents.  Effective January 1, 2009, the number of additional Stock
Equivalents to be credited shall be determined by dividing the dividends paid
during the preceding calendar quarter with respect to the number of shares of
Common Stock equal to the Stock Equivalents in the “C” Account on the relevant
dividend record dates, by the Fair Market Value of the Common Stock on such
dividend record date.

 
4

--------------------------------------------------------------------------------


iv)  
“D” Account. As of January 1, April 1, July 1 and October 1 of each year, the
Company shall credit as earnings to each “D” Account an additional number of
shares of Deferred Stock.  Effective January 1, 2009, the number of additional
shares of Deferred Stock to be credited shall be determined by dividing the
dividends paid during the preceding calendar quarter with respect to the number
of shares of Common Stock equal to the Stock Equivalents in the “D” Account on
the relevant dividend record dates, by the Fair Market Value of the Common Stock
on the such dividend record date.

 
8.  
Adjustments.  In the event of any change in the Common Stock, the value and
attributes of each Stock Equivalent shall be appropriately adjusted consistent
with such change to the same extent as if such Stock Equivalents were instead,
issued and outstanding shares of Common Stock.  A change referred to in this
Paragraph includes, without limitation, a stock dividend, recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
shares, or rights offering to purchase Common Stock at a price substantially
below fair market value, or any similar change affecting the Common Stock

 
9.  
Payment of Deferred Compensation.  The balance in a Director’s Account shall be
determined on the first day of the calendar quarter following the calendar
quarter in which he or she ceases to be a Director of the Company, whether by
reason of death, resignation, removal, failure of re-election, or otherwise
(“Termination Date”).

 
a)  
Balances of each Account shall be determined as follows:

 
i)  
The balance in a Director’s “A” Account shall be the dollar amount credited to
such Account as of the Termination Date.

 
ii)  
The balance in a Director’s “B” and “C” Accounts shall be the dollar amount that
would be derived if shares of Common Stock equal in number to the Stock
Equivalents credited to such Account as of the Termination Date were sold at
Fair Market Value on the Termination Date.

 
iii)  
The balance in a Director’s “D” Account shall be the number of shares of
Deferred Stock credited to such Account as of the Termination Date (inclusive of
additional shares credited due to dividends payable under Section 7).

 
b)  
Subject to a Director’s election to receive his or her distribution in an
alternate form and method as permitted pursuant to Section 9(c), a Director
shall receive the balance in each of his or her Accounts in ten equal
installments.  The first installment shall be paid on the January 15 immediately
following the Termination Date, and the others shall be paid on January 15 of
the second through tenth years following the Termination Date.  With respect to
amounts credited to a Director’s “B” and “C” Account as of such Director’s
Termination Date, the second through tenth installments shall be increased by
earnings that would have been credited to the remaining balance if it had been
held in an “A” Account during the year.  The shares credited to the Director’s
“D” Account upon his Termination shall only be increased to reflect dividends
paid on the underlying Deferred Stock under Section 5(b).

 
5

--------------------------------------------------------------------------------


c)  
A Director may make an election to receive a distribution of his or her Accounts
in lump sum or other annual installment form to the extent permitted by this
Section 9(c),

 
i)  
With respect to Grandfathered Amounts, a Director may make an election to
receive a single, lump sum payment of the balance in a Director’s
Accounts.  Such lump sum election is revocable, but must be made no later than
December 31 of the year before the year of a Director’s Termination Date.

 
ii)  
With respect to Non-Grandfathered Amounts, a Director may make an irrevocable
election to receive either (I) a single, lump sum payment of the balance in a
Director’s Accounts or (II) annual installments for a period between two and
nine years, which shall be payable in the same amount and in the same time and
manner described in Section 9(b).  Such election must be made on or before the
later of (a) December 31, 2008, or (b) the date a Director submits his initial
deferral and form of payment election for participation in the Plan, which date
shall be no later than 30 days following the Director’s initial eligibility to
participate in the Plan.

 
iii)  
If the Director makes a lump sum election pursuant to Section 9(c)(i) for
Grandfathered Amounts or 9(c)(ii) for Non-Grandfathered Amounts, (I) the balance
in a Director’s “A” Account, “B” Account and “C” Account, as determined above,
shall be paid to him or her in cash in a lump sum payable during the month
following the Termination Date (or January 15, 2009, if later), and (II) the
balance in a Director’s “D” Account, as determined above, shall be paid to him
or her by the issuance of shares of Common Stock plus cash equal to the fair
market value of any partial shares of Deferred Stock credited to such Director’s
“D” Account during the month following the Termination Date (or January 15,
2009, if later).

 
10.  
Designation of Beneficiary.  If a Director dies before receiving the entire
balance of his or her Accounts, any balance remaining in the Accounts shall be
paid in a lump sum to the Director’s designated beneficiary.  If the Director
has not designated a beneficiary in writing to the Company’s Secretary, then the
balance shall be paid to the Director’s estate.  Any designation of beneficiary
may be revoked or modified at any time by the Director.

 
11.  
Unsecured Obligation of Company. The Company’s obligations to establish and
maintain Accounts for each electing Eligible Director and to make payments of
deferred compensation to such Eligible Director under this Plan shall be the
general unsecured obligations of the Company.  The Company shall have no
obligation to establish any separate fund, purchase any annuity contract or in
any other way make special provision or specially earmark any funds for the
payment of any amounts called for under this Plan.  Neither this Plan nor any
actions taken under or pursuant to this Plan shall be construed to create a
trust of any kind, or a fiduciary relationship between the Company and any
Eligible Director, his or her designated beneficiary, executors or
administrators, or any other person or entity.  If the Company chooses to
establish such a fund or purchase such an annuity contract or make any other
arrangement to provide for the payment of any amounts called for under this
Plan, such fund, contract or arrangement shall remain part of the general assets
of the Company.  No person claiming benefits under this Plan shall have any
right, title, or interest in or to any such fund, contract or arrangement.

 
6

--------------------------------------------------------------------------------


12.  
Withholding of Taxes. The rights of a Director to payments under this Plan shall
be subject to the Company’s obligations, if any, to withhold from such payments
all applicable federal, state, local or foreign withholding taxes.

 
13.  
Non-Assignability. Except as described in Paragraph 10, no portion of a
Director’s Account may be assigned or transferred in any manner, and no Account
shall be subject to anticipation or to voluntary or involuntary alienation.

 
14.  
Amendments and Termination.

 
a)  
The Plan may be amended at any time by the entire Board of Directors or by a
Committee of the Board of Directors consisting only of Directors not eligible to
defer compensation under the Plan.  The Board may amend or terminate the Plan at
any time; provided that no amendment may be made without:

 
i)  
the appropriate approval of the Company’s shareholders if such approval is
necessary to comply with any tax or other regulatory requirement, including any
shareholder approval required as a condition to the exemptive relief under
Section 16(b) of the Securities Exchange Act of 1934, as amended from time to
time, and the regulations promulgated thereunder (the “Exchange Act”); or

 
ii)  
the Director’s consent, if such amendment would adversely impair or affect any
rights or obligations of the Director under the Plan.

 
b)  
Prior Shareholder and Eligible Director Approval. Anything herein to the
contrary notwithstanding, the Board may amend the Plan without the consent of
Eligible Directors or shareholders to comply with the requirements of Rule 16b-3
issued under the Exchange Act, or any successor rules promulgated by the
Securities and Exchange Commission.

 
15.  
Restatement Effective Date. The Plan as amended and restated herein shall be
effective with respect to Director’s Fees, Stock Equivalents, Stock Units and
Deferred Stock payable on or after January 1, 2008, except to the extent
required to have an earlier effective date pursuant to Section 409A of the
Internal Revenue Code.

 



 
 
7

--------------------------------------------------------------------------------

 
